DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/02/2022 has been entered. An action on the RCE follows. 

Response to Arguments
Applicant’s reply filed on 03/02/2022 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI et al (US 2020/0066921 A1; hereafter SASAKI) in view of   SUGIURA (US 2015/0228809 A1; hereafter SUGIURA).


Regarding claim 1,  SASAKI discloses a Schottky barrier diode comprising: a semiconductor substrate made of gallium oxide ( element 10, as substrate, Para [ 0033]) ; a drift layer ( element 11, Para [ 0035]) made of gallium oxide  ( semiconductor layer  11, Para [ 0035])  and provided on the semiconductor substrate (10); an anode electrode (anode electrode 13, Para [ 0037]) that is in Schottky contact ( Para [ 0053]) with the drift layer (11); and a cathode electrode ( cathode electrode 14, Para [ 0054])  that is in ohmic contact ( Para [ 0054])  with the semiconductor substrate (10), wherein the drift layer  ( semiconductor layer  11, Para [ 0035]) has an outer peripheral trench ( trenches 12, Para [ 0057]) formed at a position surrounding the anode electrode (anode electrode 13, Para [ 0037]), and wherein the outer peripheral trench (12) has a curved bottom surface ( Fig 3, trenches 12), wherein the drift layer ( element 11, Para [ 0035])  further has a plurality of center trenches ( trenches 12) formed at a position overlapping the anode electrode (13).  
But, SASAKI does not disclose explicitly wherein the drift layer has an outer peripheral trench  formed at a position surrounding the anode electrode in a plan view, wherein the drift layer further has a plurality of center trenches formed at a position overlapping the anode electrode in a plan view and wherein a maximum width of the outer peripheral trench is larger than a maximum width of the center trenches.
In a similar field of endeavor, SUGIURA discloses wherein the drift layer (Fig 15-16, layer 4),  has an outer peripheral trench ( trench 13) formed at a position surrounding the anode electrode in a plan view ( Fig 15-16, anode electrode 7), wherein the drift layer (Fig 15-16, layer 4) further has a plurality of center trenches ( trenches 18) formed at a position overlapping the anode electrode in a plan view ( Fig 15-16, anode electrode 7) and wherein a maximum width of the outer peripheral trench ( trench 13)  is larger than a maximum width of the center trenches  ( trenches 18).
Since SASAKI and   SUGIURA are both from the similar field of endeavor, and discloses plurality of trenches in the drift region, the purpose disclosed by   SUGIURA would have been recognized in the pertinent art of SASAKI. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI in light of   SUGIURA teaching “wherein the drift layer (Fig 15-16, layer 4),  has an outer peripheral trench ( trench 13) formed at a position surrounding the anode electrode in a plan view ( Fig 15-16, anode electrode 7), wherein the drift layer (Fig 15-16, layer 4) further has a plurality of center trenches (Fig 1-2, trenches 12) formed at a position overlapping the anode electrode in a plan view ( Fig 15-16, anode electrode 7) and wherein a maximum width of the outer peripheral trench ( trench 12)  is larger than a maximum width of the center trenches  ( trenches 18)” for further advantage such as forward voltage without sacrificing a leakage current and easily ensures a required pressure resistance.

Regarding claim 2, SASAKI and SUGIURA discloses the Schottky barrier diode as claimed in claim 1, SASAKI further disclose further comprising an insulator (insulating film 15, Para [0057]) embedded in the outer peripheral trench (Fig 3, trench 12).  

Regarding claim 4, SASAKI and SUGIURA discloses the Schottky barrier diode as claimed in claim 3, SASAKI further disclose wherein an inner wall of each of the plurality of center trenches (12) is covered with an insulating film (insulating film 15, Para [0057]).  

Regarding claim 8, SASAKI and SUGIURA discloses the Schottky barrier diode as claimed in claim 1, SASAKI further disclose wherein the outer peripheral trench (12) is filled with an insulating material (15).  

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI et al (US 2020/0066921 A1; hereafter SASAKI) in view of   SUGIURA (US 2015/0228809 A1; hereafter SUGIURA) and further in view of Gerbs et al (US 2010/0207205 A1; hereafter Gerbs).

Regarding claim 6, SASAKI discloses a Schottky barrier diode comprising: a semiconductor substrate made of gallium oxide ( element 10, as substrate, Para [ 0033]) ; a drift layer made of gallium oxide  ( semiconductor layer  11, Para [ 0035])  and provided on the semiconductor substrate (10); an anode electrode (anode electrode 13, Para [ 0037]) that is in Schottky contact ( Para [ 0053]) with the drift layer (11); and a cathode electrode ( cathode electrode 14, Para [ 0054])  that is in ohmic contact ( Para [ 0054])  with the semiconductor substrate (10), wherein the drift layer (11) has an outer peripheral trench ( trenches 12, Para [ 0057]) formed at a position surrounding the anode electrode (anode electrode 13, Para [ 0037]), and wherein the outer peripheral trench has a curved bottom surface ( Fig 3, trenches 12), wherein the drift layer ( element 11, Para [ 0035])  further has a plurality of center trenches ( trenches 12) formed at a position overlapping the anode electrode (13).
But, SASAKI does not disclose explicitly wherein the drift layer has an outer peripheral trench formed at a position surrounding the anode electrode in a plan view, wherein the drift layer further has a plurality of center trenches formed at a position overlapping the anode electrode in a plan view and wherein a maximum depth of the outer peripheral trench is larger than a maximum depth of the center trenches.
In a similar field of endeavor, SUGIURA discloses wherein the drift layer (Fig 15-16, layer 4),  has an outer peripheral trench ( trench 13) formed at a position surrounding the anode electrode in a plan view ( Fig 15-16, anode electrode 7), wherein the drift layer (Fig 15-16, layer 4) further has a plurality of center trenches ( trenches 18) formed at a position overlapping the anode electrode in a plan view ( Fig 15-16, anode electrode 7).
Since SASAKI and   SUGIURA are both from the similar field of endeavor, and discloses plurality of trenches in the drift region, the purpose disclosed by   SUGIURA would have been recognized in the pertinent art of SASAKI. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI in light of   SUGIURA teaching “wherein the drift layer (Fig 15-16, layer 4),  has an outer peripheral trench ( trench 13) formed at a position surrounding the anode electrode in a plan view ( Fig 15-16, anode electrode 7), wherein the drift layer (Fig 15-16, layer 4) further has a plurality of center trenches ( trenches 18) formed at a position overlapping the anode electrode in a plan view ( Fig 15-16, anode electrode 7) and wherein a maximum width of the outer peripheral trench ( trench 13)  is larger than a maximum width of the center trenches  ( trenches 18)” for further advantage such as forward voltage without sacrificing a leakage current and easily ensures a required pressure resistance.
But, SASAKI does not disclose explicitly wherein a maximum depth of the outer peripheral trench is larger than a maximum depth of the center trenches.
In a similar field of endeavor, Grebs discloses wherein a maximum depth of the outer peripheral trench (Fig 1, outer trench 162) is larger than a maximum depth of the center trenches  ( Fig 1, center trenches 122).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SASAKI and SUGIURA in light of   Grebs teaching “wherein a maximum depth of the outer peripheral trench ( Fig 1, outer trench 162) is larger than a maximum depth of the center trenches  ( Fig 1, center trenches 122)” for further advantage such as increasing the value of breakdown voltage, and improving the electrical characteristics of the devices formed in the mesas.

Regarding claim 11, SASAKI, SUGIURA and Grebs discloses the Schottky barrier diode as claimed in claim 6, SASAKI further disclose wherein the outer peripheral trench (12) is filled with an insulating material (15).

	
Allowable Subject Matter

Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the anode electrode does not overlap the outer peripheral trench, as recited claim 9. 
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the anode electrode does not overlap the outer peripheral trench, as recited claim 12. 

Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the anode electrode does not overlap the outer peripheral trench, as recited claim 14.  

Claims 7 and 16 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
wherein a mesa width between the outer peripheral trench and one of the center trenches positioned closest to the outer peripheral trench is smaller than a mesa width between the plurality of center trenches, and wherein the outer peripheral trench is not covered by the anode electrode.

.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898